    Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 1 of 18 PageID #:1608




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No.     18 CR 696
                    v.
                                                  Hon. John Robert Blakey
ASHRAF AL SAFOO,
  a/k/a Abu Al’-Abbas Al-Iraqi,
  a/k/a Abu Shanab,
  a/k/a Abbusi

      GOVERNMENT’S MOTION TO TAKE DEPOSITION PURSUANT
    TO RULE 15 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

        The United States of America, by and through its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, hereby respectfully

submits this Motion to Take a Deposition Pursuant to Rule 15 of the Federal Rules

of Criminal Procedure. 1

        Specifically, the government is seeking the testimony of Yasir al Anzi, a

member of ISIS who is currently incarcerated in Iraq after having been convicted of

a terrorism related offense. Al Anzi has been interviewed by the FBI in Iraq and, as

described in greater detail below, has provided material information regarding the

charges brought against the defendant.

           I. THE PENDING CHARGES

        On March 12, 2020, defendant Ashraf al-Safoo was charged by a second

superseding indictment with: conspiracy to provide material support to a foreign




1     In support of this motion, the government submits the affidavit of FBI Assistant Legal
Attaché Nicole Canales as Exhibit 1.
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 2 of 18 PageID #:1609




terrorist organization, in violation of Title 18, United States Code, Section 2339B;

conspiracy to transmit threats in interstate commerce, in violation of Title 18, United

States Code, Section 371; conspiracy to intentionally access a protected computer

without authorization, in violation of Title 18, United States Code, Section 371;

multiple   counts   of   intentionally   accessing   a   protected   computer   without

authorization, in violation of Title 18, United States Code, Section 1030; and multiple

counts of providing material support to a foreign terrorist organization, in violation

of Title 18, United States Code, Section 2339B.

           II. BACKGROUND

      The pending charges stem from the defendant’s provision of material support

to the designated foreign terrorist organization ISIS, through his leadership role in

the Khattab Media Foundation (“Khattab”), his efforts to gain unauthorized access to

social media accounts and his provision of money to support ISIS.

      Khattab was an internet-based organization dedicated to the creation and

widespread dissemination of ISIS propaganda, including edited video content,

articles and essays, and infographics created through the use of video and photo

editing and other similar software. Khattab’s infographics, videos and other content

often were translated into multiple languages. Some of the videos and infographics

created and posted by Khattab were particularly violent and threatening, to include,

for example, a video directed towards the United States, called “Our Gifts are Ready”

and an infographic of a person depicted as Santa holding his own decapitated head.




                                           2
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 3 of 18 PageID #:1610




        Khattab posted its pro-ISIS propaganda across multiple social media platforms

including Twitter, Facebook, YouTube, and others. Because the propaganda created

and distributed by Khattab included messages that promote violence, Khattab

members frequently had their social media accounts suspended or deleted for

violating the Terms of Service of those platforms. To circumvent these policies and

practices, defendant and other Khattab members sought and gained unauthorized

access to social media accounts by exploiting a loophole that allowed Khattab

members to re-register email accounts and use those email accounts to access existing

social media accounts that they did not own or have permission to access.

        Khattab had several administrators and leaders, including the defendant.

They and other Khattab members, primarily via communications on a closed and

encrypted social media application (Social Media Application A), agreed to work in

coordination with ISIS and ISIS’ media office to create and disseminate ISIS

propaganda consistent with ISIS’s declaration promoting the “jihadi media.” The

defendant’s handles in the Khattab rooms were “Abu Al’-Abbas Al-Iraqi,” “Abu

Shanab” and “Abussi.”

        In addition to his support of ISIS through Khattab, and as alleged in Count 12

of the Indictment, the defendant sent money to ISIS, typically via Western Union

through a currency exchange in Iraq, for the express purpose of providing support to

ISIS.




                                           3
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 4 of 18 PageID #:1611




          III.        ARGUMENT

      The government respectfully seeks an order from this Court to conduct a

deposition of Yasir al Anzi pursuant to Federal Rule of Criminal Procedure 15. That

Rule provides that,

      A party may move that a prospective witness be deposed in order to
      preserve testimony for trial. The court may grant the motion because of
      exceptional circumstances and in the interest of justice.

Fed. R. Crim. Pro. 15; see also United States v. Cannon, 539 F.3d 601, 603 (7th Cir.

2008). Among those instances that have been held to constitute “exceptional

circumstances” are situations where the prospective witness’s testimony is material

to the case and the witness is unavailable to appear at trial. United States v. Drogoul,

1 F. 3d 1546, 1552 (11th Cir. 1993) (“When a prospective witness is unlikely to appear

at trial and his or her testimony is critical to the case, simple fairness requires

permitting the moving party to preserve that testimony – by deposing the witness –

absent significant countervailing factors which would render the taking of the

deposition unjust.”); United States v. Korolkov, 870 F. Supp. 60, 64-65 (S.D.N.Y.

1994). These circumstances must be established by a preponderance of the evidence.

United States v. Mostafa, 14 F. Supp. 3d 515, 524 (S.D.N.Y. 2014). Both materiality

and unavailability requirements are met here.

      The taking of the deposition to preserve the testimony does not violate the

Confrontation Clause. United States v. McGowan, 590 F. 3d 446, 456 (7th Cir. 2009)

(“[T]he videotapes allowed the jury to fully experience [the witness’s] testimony, to

view her demeanor, to hear her voice and to determine her credibility. We have



                                           4
    Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 5 of 18 PageID #:1612




already held that there is no Confrontation Clause violation when admitting fully

cross-examined testimony preserved by a properly conducted Rule 15 deposition.”);

See also United States v. Gigante, 166 F. 3d 75, 81 (2nd Cir. 1999); United States v.

McKeeve, 131 F.3d 1, 9 (1st Cir. 1997).

        Pursuant to Rule 15(f), the granting of this motion does not guarantee the

admissibility of the deposition at trial – the government would still need to establish

the witness’s unavailability at the time of trial. Drogoul, 1 F.3d at 1554-55; United

States v. Cooper, 947 F. Supp. 2d 108, 114 (D. DC 2013).

        Finally, as the proposed deposition would take place outside of the United

States, the government requests that the defendant’s presence be waived pursuant

to Fed. R. Crim. Pro. 15(3). Because the witness is currently incarcerated in Baghdad,

Iraq, this motion will also address the logistical issues related to taking the

deposition.

        A.    Yasir al Anzi’s Testimony Is Material.

        On November 25, 2019, Yasir al Anzi was interviewed by FBI Assistant Legal

Attaché Nicole Canales along with another agent at the Iraqi Ministry of Interior’s

General Directorate of Intelligence and Counterterrorism, located in Baghdad. 2

During al Anzi’s interview, he told the FBI agents that he joined ISIS in July 2014




2      The interview was recorded and a copy of the recording has been provided to the
defendant as general discovery. The questioning was conducted in English through a
translator and al Anzi usually responded in Arabic although on occasion he responded in
English. If the Court wishes, a copy of the recording can be provided to the Court.



                                          5
    Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 6 of 18 PageID #:1613




and that he was in charge of ISIS media in the Al Anbar province in Iraq. 3 Al Anzi

stated that, as part of his responsibilities, he communicated with “strong [ISIS]

supporters” in the United States, to include, primarily, the defendant. Al Anzi told

the FBI that supporters are not official ISIS members because they do not have an

emir, they are not paid a salary and are not officially in a cell or office but that

sometimes supporters are more active than actual ISIS members.

          Al Anzi stated that the defendant was active in the Khattab media operation

and that Khattb belonged to “the central media [ISIS].” Al Anzi stated that the

defendant “devoted his energy for instigation.” He also told the agents that he

directed the defendant on “all the issues related to the [ISIS] media” and that there

were periods of time when he spoke to the defendant on a daily basis.

          During that interview, Al Anzi stated that the defendant sent money to him

for the purposes of supporting ISIS. Specifically, the defendant sent $400 every two

weeks via Western Union through an individual named Zaid who was located in

Iraq. 4

Al Anzi stated that the defendant was aware that the money was for ISIS but he

never specifically told the defendant how ISIS utilized the funds (al Anzi claimed the

money was used for indigent ISIS fighters). Al Anzi stated that the defendant also




4      The government found, during the execution of a search warrant at the defendant’s
home, three Western Union receipts each in the amount of $400 and sent to recipients
overseas, including one transaction to Zaid, under false names.

                                           6
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 7 of 18 PageID #:1614




sent him $1,500 to help his (al Anzi’s) wife who was incarcerated for attempting to

illegally enter into Syria from Iraq.

      Al Anzi also stated that he and the defendant discussed conducting a terrorist

operation in Illinois. He stated that he never directed the defendant to conduct an

attack but that, after the October 1, 2017 mass shooting in Las Vegas, they discussed

an operation that the defendant was planning. The defendant told al Anzi that he

had a target in mind although al Anzi could not recall the exact target. Al Anzi stated

that, although he did not direct the defendant to commit an attack, he gave the

defendant advice on how to proceed.

      Based on the information provided during his interview, al Anzi’s testimony is

directly material to demonstrating that the defendant, and Khattab, provided

material support to ISIS. Count One charges the defendant with conspiring to provide

material support to ISIS in the form of services. Counts Five, Seven, Nine, and Eleven

charge the defendant with substantive counts of providing services to ISIS. “‘Service’

similarly refers to concerted activity, not independent advocacy...The use of the word

‘to’ indicates a connection between the service and the foreign group.” Holder v.

Humanitarian Law Project, 561 U.S. 1, 24 (2010). The Court went on to state that

the term “service” covers “advocacy performed in coordination with, or at the direction

of, a foreign terrorist organization.” Id. Al Anzi’s testimony is material because it

confirms that the defendant coordinated his action with an ISIS media emir, who was

acting on behalf of ISIS. See Id.




                                          7
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 8 of 18 PageID #:1615




         Count Twelve charges the defendant with providing material support to ISIS

in the form of money. Material support “means any property, tangible or

intangible…including currency.” See 18 U.S.C. § 2339A(b)(1). Al Anzi’s testimony is

material to this count because it establishes that the purpose of payments the

defendant wired to a money transmitter in Iraq was to support ISIS and that the

defendant sent the money at al Anzi’s direction.

         Thus, al Anzi’s testimony is material evidence that a jury could consider in

determining the defendant’s conduct, intent, and state of mind at the time of the

crime.

         B.    Yasir al Anzi is Unavailable to Testify at Trial

         “A potential witness is unavailable for purposes of Rule 15(a) when there is a

‘substantial likelihood that the proposed deponent will not testify.’” United States v.

Sandoval, 1997 WL 458424 at *1 (N.D. IL 1997), citing United States v. Drogoul, 1

F.3d at 1553.

         Al Anzi is an Iraqi citizen located in Iraq. As such, he is beyond the subpoena

power of this Court. United States v. Abu Ali, 528 F. 3d 210, 239 (4th Cir. 2008). More

significantly, he has been convicted by the Iraqi government of a terrorism offense

and is currently incarcerated in an Iraqi detention facility. He is facing a sentence

that could range from 15 years’ incarceration to the death penalty. (Ex. 1 ¶4). As a

result of his incarceration, al Anzi is unable to travel to the United States to testify

at the defendant’s trial. See United States v. Salim, 855 F. 2d 944 (2d Cir. 1988) (a

witness located in France was unavailable to testify at a trial in the United States

because the witness was in custody by French police awaiting her own trial).
                                            8
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 9 of 18 PageID #:1616




      C.     Logistics

      Conducting a deposition in a foreign country can raise logistical issues, to

include presence of the defendant, manner and means of taking the deposition,

location of the deposition, cooperation of the host country, and the administering of

an oath. Taking a deposition in Iraq, because of the security situation in that country,

raises the additional challenge of presence of the attorneys.

      For reasons explained below, the government proposes that the deposition be

conducted via a two-way closed circuit video link with the witness in Iraq and the

defendant, his counsel and the government in the Northern District of Illinois.

             1.     The Defendant’s Presence

      Fed. R. Crim. Pr. 15(c)(3) states that

             The deposition of a witness who is outside the United States may
      be taken without the defendant’s presence if the court makes case-
      specific findings of all of the following: . . . (D)(ii) for an in custody
      defendant, secure transportation and continuing custody cannot be
      assured at the witness’s location.

      The al Anzi deposition should take place without the defendant’s physical

presence in Iraq. This will not violate the Confrontation Clause as long as the

defendant has to ability to view the proceeding and confer with his counsel. McKeeve,

131 F.3d at 8–9; United States v. Cooper, 947 F. Supp. 2d 108, 110 (D.DC 2013). See

also United States v. Medjuck, 156 F.3d 916 (9th Cir. 1998) (affirming Court’s order

granting Rule 15 deposition of foreign witnesses without the presence of defendant

where the government facilitated defendant’s participation by video-conference);

United States v. West, 2010 WL 3324886 at *4 (N.D. IL 2010). Under the government’s



                                           9
    Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 10 of 18 PageID #:1617




proposal, the defendant will still be able to view the proceeding and confer with

counsel.

         There is a significant risk that, if the defendant were allowed to travel to Iraq

to attend the deposition, he would flee. The Court has already recognized the

defendant to be a risk of flight. (R. 119). Allowing him to travel to Iraq only heightens

that concern for several reasons. First, as outlined in the Government’s Memorandum

in Opposition to Defendant’s Request for Pre-Trial Release, the defendant expressed,

on more than one occasion prior to his arrest, his desire to leave the United States to

return to Iraq. (R. 117 at p. 18). Second, the defendant has incentive to flee. If

convicted, he is facing a significant jail sentence, possibly decades in prison. Third,

the defendant has the means to stay in Iraq. The defendant has been accused of

providing material support to a foreign terrorist organization whose base of

operations is in Iraq and Syria. While it is recognized that ISIS no longer controls

territory in Iraq, it is equally recognized that ISIS still exists and, as such, resources

would be available to the defendant that could facilitate his ability to remain in Iraq. 5

See United States v. West, 2010 WL 3324886 at *4 (N.D. IL 2010). Finally, it would

be difficult for the United States Marshals to maintain custody of the defendant while

in Iraq. See Abu Ali, 528 F. 3d at 239. Allowing him to travel there, even with a

Marshals escort, would provide him with a head start to reach his goal of escaping

U.S. justice.



5   ISIS is Regaining Strength in Iraq and Syria.
https://www.nytimes.com/2019/08/19/us/politics/isis-iraq-syria.html

                                              10
    Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 11 of 18 PageID #:1618




         For the above reasons, there is good cause to conduct the deposition without

the defendant’s presence.

               2.     Presence of the Attorneys

         Due to security concerns in Iraq, the government is requesting that defense

counsel, and the government, remain in Chicago and question al Anzi via two-way

video.

         First, the U.S. State Department has instituted a policy of limiting the number

of U.S. personnel in Iraq to a set amount at any one time (Ex. 1, ¶ 5). If the

government were to send a prosecutor to Iraq, that would require a government

employee stationed in Iraq to leave the country, possibly disrupting that individual’s

duties and responsibilities.

         Second, the security situation in Iraq is volatile. The U.S. Embassy and

Baghdad International Airport have been subjected to aerial bombing attacks that

place the safety of all personnel in jeopardy (Ex. 1, ¶ 6). Moreover, as reported in the

media, recent events have resulted in heightened tensions in Iraq, particularly

against the United States. As a result, on January 11, 2020, the U.S. State

Department issued a new travel warning advising U.S. citizens to not travel to Iraq,

citing recent damage to the Embassy compound following terrorist attacks. 6 As a




6
        The State Department further advised: “Do not travel to Iraq due
to terrorism, kidnapping, and armed conflict. U.S. citizens in Iraq are at high risk for violence
and kidnapping. Numerous terrorist and insurgent groups are active in Iraq and regularly
attack both Iraqi security forces and civilians. Anti-U.S. sectarian militias threaten U.S.
citizens and Western companies throughout Iraq. Attacks by improvised explosive devices
(IEDs) occur in many areas of the country, including Baghdad.”


                                               11
    Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 12 of 18 PageID #:1619




result of the situation on the ground, the U.S. government cannot guarantee the

safety of defense counsel or the prosecutors (Ex. 1, ¶ 6).

        The government recognizes the unusual nature of the request. Typically,

defense counsel would be physically present during the Rule 15 deposition to

personally confront the witness. 7 This request, based on the exceptional grounds set

forth above, is warranted and necessary, and not unprecedented. In United States v.

Hayat, 2017 WL 6539610 at *6 (E.D. CA 2017), the defendant moved to take

depositions of witnesses in Pakistan. The government objected due to travel warnings

issued by the State Department. Id. The Court held “that risks to the safety of all

parties who might travel to Pakistan for purposes of a deposition weighs against

petitioner’s motion for in-person depositions” but that “the safety issues are largely,

if not completely, alleviated by petitioner’s proposal of testimony depositions by video

conference.” Id.

              3.      Manner and Means of Taking the Deposition

        The government has conferred with Agent Canales regarding the procedure for

taking the deposition. As outlined in her affidavit, Agent Canales had conferred with

Iraqi government authorities and had received assurances that the Iraqi government

will allow al Anzi to participate in the deposition (Ex. 1, ¶ 7). 8 Agent Canales also



https://travel.state.gov/content/travel/en/international-travel/International-Travel-Country-
Information-Pages/Iraq.html#/
7       If, at the time of taking the deposition, the security situation changes, the parties can
revisit the issue of personal attendance by the attorneys.
8      Agent Canales’ affidavit was sworn out prior to an evacuation of some U.S. personnel
from Iraq. She has since returned and will be re-engaging with Iraqi government authorities
on this issue.

                                               12
  Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 13 of 18 PageID #:1620




states that she will arrange for al Anzi to be brought to a secure U.S. government

facility that has two way closed circuit television capabilities (Id.). At this location,

the government will provide a translator who will be audible for all parties to hear

(Id.).

         The government will make arrangements for a facility in the Chicago area that

will both have the capability of connecting with the video feed from Iraq and will

allow the defendant to be present. The defendant’s counsel will be present with him,

and there will be opportunities for the two to confer in the same manner as if the

testimony were taking place during trial.

         Finally, al Anzi will be placed under oath by either an Iraqi government official

subjecting him to criminal consequences in Iraq if he were to testify falsely or, if an

Iraqi official is unable to administer an oath, by a U.S. State Department Consular

Officer subjecting him to criminal consequences in the United States. (Ex. 1, ¶ 7).

See Abu Ali, 528 F. 3d at 241.




                                            13
 Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 14 of 18 PageID #:1621




      IV.   CONCLUSION

      For the reasons stated above, the government respectfully requests the Court

grant the government’s motion to take a deposition of Yazir al Anzi pursuant to

Federal Rule of Criminal Procedure 15.



                                     Respectfully submitted,

                                     JOHN R. LAUSCH, Jr.
                                     United States Attorney

                               By:    /s/ Barry Jonas
                                     BARRY JONAS
                                     MELODY WELLS
                                     PETER SALIB
                                     Assistant United States Attorneys
                                     219 South Dearborn Street, 5th Floor
                                     Chicago, Illinois 60604

Dated: March 13, 2020




                                         14
Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 15 of 18 PageID #:1622




               EXHIBIT 1
   Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 16 of 18 PageID #:1623




                                      AFFIDAVIT

      I, Nicole M. Canales, being duly sworn, state as follows:

       1.       I am a Special Agent with the Federal Bureau of Investigation. I h ave

been so employed since approximately September 2009.

       2.       I am curre ntly an Assistant Legal Attache (ALAT) assigned to the FBI's

Lega l Attache Office 1n Baghdad, Iraq. I have been a n ALAT in Iraq since October

13, 2019. My responsibilities as a n ALAT include assisting FBI personnel in the

United States with their investigations to include conducting interviews of

individuals located in Iraq. In order to fulfil my responsibilities, I often interact with

Iraqi government a nd law enforceme nt officials.

       3.       On November 25, 2019, I interviewed Yasir a l Anzi at the Iraqi Ministry

of Interior General Director ate of Intelligence a nd Counterterrorism (GDIC). The

interview was recorded and I have provided a copy of the recording to the FBI Chicago

Field Office.

       4.       Prior to the interview, I was informed by Iraqi Brigadier General Adil

Hussein al Kharzraji that al Anzi has been convicted of a violation of Article 4 of the

Iraqi criminal code, specifically terrorism, a nd that h e is awaiting sentencing. I have

also been informed that al Anzi is facing a minimum sen tence of 15 years and can be

sentenced to the death penalty. Based on my experie nces in Iraq, I am aware that the

Iraqi government would not allow a l Anzi to be furloughed from their custody to

travel to the United States to appear as a witness at a trial.
   Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 17 of 18 PageID #:1624



       5.    It is my understanding that the prosecutors and agents assigned to the

case of United States v. Ashraf al Safoo, are seeking to conduct, along with counsel

for Safoo, a deposition of al Anzi. I am aware that the U.S. State Department has

issued a directive that h as limited the number of U.S. personnel allowed in Iraq at

any one time. If the prosecutors or agents were to enter Iraq, then an equal number

of current personnel would have to exit the country. These requirements could disrupt

the mission of those personnel.

       6.    In addition, the U.S. Embassy have been the subject of frequent indirect

fire (IDF) a nd recent protests which h ave cau sed significant material damage to t he

embassy's controlled access center's entry points a nd impacted the Embassy security

situation. As a result of the IDF, recent protests, a nd overall instability in the region,

the U.S. government cannot guarantee the safety or security of th e prosecutors,

agents or defe nse counsel. Furthermore, on J a nuary 11, 2020 the Department of

State revised the travel advisory to Iraq to "Do Not Travel," due to terrorism,

kidnapping, and armed conflict.
                Case: 1:18-cr-00696 Document #: 165 Filed: 03/13/20 Page 18 of 18 PageID #:1625



                       7.              I have spoken with Iraqi government officials and have been assured

        that the Iraqi government will allow al Anzi to testify for a deposition. There are U.S.

        government facilities that al Anzi can be transported to, that has the capability for a

        two-way closed circuit video feed. I can also arrange for a n Arab linguist to provide

        translation services during the deposition. Finally, I will attempt to arran ge for an

        Iraqi official to administer a n oath to al Anzi. If I a m unable to arrange for an Iraqi


               -- -
        offieial; I-will arrange for a U.S. government official to administer the oath.
                             -
       - ..... · · ··    .
                   --....
           /                     /




: ·' . _........
                 ----·-
         ·-........
   "._ ,,_ .--.
                       . .
                            .. :·
                                                                   ~~~~
                                                                   Nicole M. Canales
              ' ·- . ______ .-_                                      Special Agent
                 --- -
                ....
             ·- .......
                     .. . .                                          Federal Bureau of Investigation

        Subscribed and ~orn
        before m~ this!S'clay of                     !;,nLO
        ~ce~                         c!.   C/CJ'll   ~~
